Citation Nr: 0629145	
Decision Date: 09/14/06    Archive Date: 09/20/06

DOCKET NO.  99-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a stomach 
disability.

2.  Entitlement to a retroactive payment of a total 
compensation rating to July 1, 1997 calculated at the rate in 
effect in March 2005 under 38 U.S.C.A. § 1114(j).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel




INTRODUCTION

The veteran had active military service from August 1966 to 
August 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The veteran brought an appeal to the United States Court of 
Appeals for Veterans Claims (Court) from an April 2003 Board 
decision that in pertinent part denied entitlement to service 
connection for a low back disability.  In August 2004, the 
Court vacated the April 2003 Board decision and remanded the 
case to the Board for readjudication and the issuance of a 
new decision. 

The record shows that in April 2003, the Board undertook 
additional development of the evidentiary record regarding 
the claim of service connection for a stomach disorder on its 
own pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  This 
regulation was invalidated in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), and in December 2004 the Board remanded the matter to 
the RO for additional development with the issue of 
entitlement to service connection for a low back disability.  

On remand, the RO issued a rating decision in September 2005 
that granted service connection for degenerative disc disease 
of the lumbar spine, with an initial evaluation of 40 percent 
from July 20, 1997.  In October 2005, the RO notified the 
veteran of this determination and there has been no notice of 
disagreement with the initial evaluation or the effective 
date determination.  Thus, the issue of service connection 
for a low back disability previously before the Board has 
been granted in full.

The question of the computation of the retroactive disability 
award under 38 U.S.C.A. § 1114(j) arose from a March 2005 RO 
rating decision that assigned a 70 percent evaluation for 
post-traumatic stress disorder (PTSD) from June 23, 1997, 


and entitlement to a total disability rating based on 
individual unemployability (TDIU) from July 30, 1997.  The RO 
issued notice in April 2005 and the veteran's attorney filed 
a notice of disagreement in November 2005 with the 
computation of the past due benefits based on the total 
compensation rating.  The RO received the substantive appeal 
in January 2006.  


FINDINGS OF FACT

1.  The competent and probative medical evidence does not 
reasonably associate a current stomach disorder, identified 
as gastroenteritis, with occasional generalized abdominal 
pain, constipation and diarrhea, to the veteran's military 
service on any basis, including the amebiasis treated during 
military service.  

2.  The RO calculated the retroactive total compensation 
rating award based on the applicable annual rate under 
38 U.S.C.A. § 1114(j) payable for each period from July 1, 
1997, taking to account annual legislative increases.


CONCLUSIONS OF LAW

1.  A gastrointestinal disability was not incurred in or 
aggravated by military service, and ulcer disease may not be 
presumed to have been incurred or aggravated in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

2.  The criteria for entitlement to a retroactive payment of 
a total compensation rating to July 1, 1997 calculated at the 
rate in effect in March 2005 are not met as a matter of law.  
38 U.S.C.A. § 1114 (West 2002); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159 
(2005).  The VCAA requires that VA notify the claimant and 
the claimant's representative of any information and medical 
or lay evidence, not previously provided to the Secretary, 
that is necessary to substantiate the claim.  VA must also 
advise a claimant as to which evidence the claimant must 
supply and which evidence VA will obtain on his or her 
behalf, and provide any evidence in the claimant's 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

The February 2005 RO letter issued pursuant to the December 
2004 Board remand informed the veteran of the provisions of 
the VCAA and he was advised to identify any evidence in 
support of the claim for service connection that had not been 
obtained.  The VCAA specific letter informed the veteran that 
VA would obtain pertinent federal records.  The veteran was 
informed that VA would also make reasonable efforts to obtain 
any identified private medical evidence.  As such, the Board 
finds that the correspondence satisfied VA's duty to notify 
the veteran of the information and evidence necessary to 
substantiate the claim as required by Quartuccio, supra.  

The decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (replacing Pelegrini v. Principi, 17 Vet. App. 412 
(2004)) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The VCAA notice in this 
case was not provided to the veteran prior to the AOJ 
adjudication of the claim and as a result the timing of the 
notice does not comply with the express requirements of the 
law as discussed in Pelegrini.  However, it was issued 
pursuant to a Board remand and prior to the RO reviewing the 
claim again, most recently in March 2006 which cured the 
timing defect.  See, e.g., Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  There was an 
initial VCAA directed notice issued in January 2001, but it 
did not contain the comprehensive content of the more recent 
VCAA specific notice regarding the claim of service 
connection for a stomach disorder.  

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  As discussed 
above, the Board has found that the veteran was provided 
every opportunity to identify and submit evidence in support 
of the claims.  See also, VAOPGCPREC 01-04.  The Board notes 
that the VCAA letter issued in February 2005 pursuant to the 
Board remand had a statement directed to this element on page 
1 that the Board finds adequately represented the fourth 
element.  The supplemental VCAA notice issued in March 2006 
had a similar reference on page 2.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, each of 
the four content requirements of a VCAA notice has been 
satisfied, and he was provided notice covering all content 
requirements adequately.  The content of the VCAA notice 
supports the conclusion that the claimant had a meaningful 
opportunity to participate effectively in the processing of 
the claim.  Furthermore, any deficiency in VCAA notice 
regarding the effective date and initial rating elements of a 
claim is harmless as the Board is denying the claim for 
service connection.  In any event, the supplemental VCAA 
notice letter in March 2006 addressed these elements.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The RO obtained VA records and records of private 
medical treatment, and advised the veteran of the evidence or 
information needed to support the claim.  The veteran was 
examined and the RO obtained further review of the record for 
an opinion in the claim of service connection for a stomach 
disorder.  The RO also obtained Social Security 
Administration (SSA) records that had no relevant information 
not present elsewhere in the file.  

The claim of entitlement to a retroactive payment of a total 
compensation rating to July 1, 1997 calculated at the rate in 
effect in March 2005 under 38 U.S.C.A. § 1114(j) presents one 
of the judicially recognized exceptions to the application of 
the VCAA.  Here the extant law controls the appellant's 
situation and no amount of assistance or additional notice 
from VA will change the outcome.  See generally, Smith v. 
Gober, 14 Vet. App. 227, 231-32 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001) (holding that 
statutory interpretation questions not affected by enactment 
of VCAA).  See also Kane v. Principi, 17 Vet. App. 103 (2003) 
(extending nonapplication to regulatory interpretation 
questions).  See also Sabonis, supra.  

Thus, the Board finds the development overall is adequate 
when read in its entirety and that it satisfied the 
obligations established in the VCAA and the Board remand.  
VA's duty to assist has been satisfied and the Board will 
turn to a discussion of the claims on the merits.  




Analysis

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  However, continuous service 
for 90 days or more during a period of qualifying service, 
and post-service development of a presumptive disease such as 
peptic ulcer to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  

To establish entitlement to service connection, there must be 
(1) competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See Gutierrez 
v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. 
West, 12 Vet. App. 247, 253 (1999)).  

The Board has reviewed the record mindful of the VA 
obligation to render a decision which grants every benefit 
that can be supported in law while protecting the interests 
of the Government, with due consideration to the policy of 
the VA to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. §§ 3.103, 3.303(a).  That being said, 
following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (observing that, in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency 
to testify."  (citations omitted)).  The Board must assess 
the weight and credibility to be given to the evidence.  The 
Board has "the authority to discount the weight and probity 
of evidence in the light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  

Regarding the claimed stomach disability, the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1110, 1131; see 
Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  Such 
evidence must be medical unless it relates to a condition as 
to which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 498 (1997).  Here the veteran meets this 
threshold element with the current diagnosis of 
gastroenteritis.  However, the claim fails since he does not 
meet the other essential elements to establish service 
connection. Most notably there is no competent medical 
evidence of a nexus between the currently identified 
disorder, and those mentioned in previous VA examinations, 
and his military service on any basis.   

Although the service medical records showed he had abdominal 
cramps in May 1967, the report had no further elaboration.  
Thereafter late in 1967 he was treated for amebiasis and the 
record showed a recent history of diarrhea and abdominal 
cramps initially reported as gastroenteritis.  In May and 
June 1968 lower abdominal cramps without diarrhea or nausea 
were assessed as viral enteritis.  No ova or parasites were 
found in the laboratory analysis of a stool sample.  The 
separation examination in July 1968 showed a normal abdomen 
on the clinical evaluation and the medical history of stomach 
trouble and frequent indigestion noted he was "OK now".   
He signed a statement of medical condition in August 1968 
indicating no change in his condition since the separation 
examination.  

Thereafter the record of medical treatment from the late 
1970's forward shows infrequent stomach complaints with 
gastroenteritis for several days in 1980, nausea in 1984 was 
assessed as rule out peptic disease, and in the mid 1990's 
there was note of past reflux esophagitis and ulcers.  The VA 
examiner in 1997 noted status post intestinal infection in 
Vietnam and irritable bowel syndrome which he felt the 
veteran appeared to have from his history, which was the 
source of information to the examiner.  However, the VA 
examiner in June 2003 also reviewed the claims file and noted 
the treatment for amebiasis during military service and 
concluded there was no relationship between the treated 
disorder in service and currently diagnosed disorders 
including proctitis, colon polyps, hemorrhoids and 
gastrointestinal reflux disease. 

More recently, a VA examiner in July 2005 also reviewed the 
record and noted the veteran's report of regurgitation as a 
symptom of gastroesophageal reflux disease, and constipation 
and diarrhea.  The examiner opined that the question of a 
relationship between a current gastrointestinal disability to 
military service could not be resolved without resorting to 
mere speculation.  The examiner noted the current medial 
record did not reflect any current treatment for diarrhea and 
lower abdominal cramping.  Another VA examiner reviewed the 
record in March 2006 and identified the current 
gastrointestinal disorder as gastroenteritis with occasional 
generalized abdominal pain, constipation and diarrhea.  The 
examiner noted that that the veteran did not manifest the 
chronic form of amebiasis as he did not present with bloody 
diarrhea or evidence of continued amebiasis.  The examiner 
opined that the current gastrointestinal 
discomfort/gastroenteritis was not related to the amebiasis 
treated in service.  

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinions is an adjudication 
determination.  Struck v. Brown, 9 Vet. App. 145, 155 (1996); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995); Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993).  Here, the VA 
examinations in 2003, 2005 and 2006 collectively took into 
account the entire record and medical literature and as a 
result the Board finds that the conclusion against service 
connection is entitled to determinative probative weight.  
See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); 
see also Grover v. West, 12 Vet. App. 109, 112 (1999), 
affirming LeShore v. Brown, 8 Vet. App. 406 (1995), holding 
that self-reported history unenhanced by additional comment 
from an examiner or review of relevant records does not 
constitute competent medical evidence.  See e.g., Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (speculative medical 
opinion cannot establish in-service medical nexus without 
supporting clinical data or other rationale to provide the 
degree of certainty required for medical nexus evidence).  
The RO provided the entire record to the examiners and did 
not limit or constrain the review.  See, e.g., Colayong v. 
West, 12 Vet. App. 524, 535 (1999); Bielby v. Brown, 7 Vet. 
App. 260, 268-69 (1994).  Furthermore, the private treatment 
records did not reveal any evidence to support service 
connection.  

However, in response to these VA opinions, the appellant did 
not challenge the specific conclusions with competent medical 
evidence showing the current gastrointestinal disorder was 
related to his military service on any basis, including the 
amebiasis treated in service.  Thus, the record contains no 
medical evidence of probative weight to outweigh or diminish 
the probative weight assigned to the recent VA opinions. See 
Wray v. Brown, 7 Vet. App. 488, 492-93 (1995); Davis v. West, 
13 Vet. App. 178, 185 (1999) and Struck v. Brown, 9 Vet. 
App. 145, 155 (1996).  The Board has viewed the VA opinions 
in 2003, 2005 and 2005 in their full context, and not 
characterized solely by the medical professional's choice of 
words that read fairly do not offer a diagnosis of a chronic 
stomach disorder related to military service on any basis 
based upon a review of the record.  See, e.g., Lee v. Brown, 
10 Vet. App. 336, 339 (1997).  

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service or during an 
applicable presumptive period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which lay observation is competent. Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).  Specifically, a lay 
person is not competent to provide evidence that the 
observable symptoms are manifestations of chronic pathology 
or diagnosed disability, unless such a relationship is one to 
which a lay person's observation is competent.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  However, 
chronicity is not demonstrated when, as in this case, there 
is no medical evidence indicating continuous symptomatology 
in a record of treatment that covers several decades.  
McManaway v. West, 13 Vet. App. 60, 66 (1999).  Furthermore, 
although there is a reference to ulcer disease by history 
more than a decade after military service, there is no 
evidence of the disease during service or within the first 
year after his separation from military service.

Finally, it is well established that the evidence supporting 
the claim need only be in approximate balance with negative 
evidence for the appellant to prevail and an accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is a definite or obvious 
etiology.  However, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a stomach disorder.  38 U.S.C.A. § 5107; 
Ferguson v. Principi, 273 F.3d 1072, 1076 (Fed. Cir. 2001); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 




Calculation of Retroactive Compensation 
Under 38 U.S.C.A. § 1114(j)

In summary, the RO rating decision in March 2005 granted a 70 
percent evaluation for PTSD from June 23, 1997 and 
entitlement to a TDIU from July 30, 1997.  The notice in 
April 2005 advised him he would be paid the 100 percent 
compensation rate from July 1, 1997, with the compensation 
rate adjusted annually each December from 1997 through 2004.  
The notice listed the dollar amount of the monthly 
compensation payment corresponding to the rate in effect on 
July 1, 1997, and as adjusted based on a "legislative 
increase" effective annually in December. 

Simply stated the appellant argues through the notice of 
disagreement initially that the rate payable under 
38 U.S.C.A. § 1114(j) should be calculated at the highest 
applicable rate for the entire period of the retroactive 
entitlement in light of the "plain language" of the 
statute.  Thus the veteran should have received a retroactive 
payment calculated on the $2,299, monthly payment effective 
in December 2004 for the entire period from July 1997 since 
the rate payable is not progressive in view of the mandate in 
the statute that "if and while" the disability is rated as 
total the monthly compensation "shall be" $2, 299.  In 
essence the retroactive payment should not take into account 
the applicable annual legislative increases that adjust the 
rate then in effect because the appellant was not rated 
totally disabled until a later date.  Counsel argues the 
total compensation rate payable in March 2005 should be 
applied retroactively for each year to July 1997.   

As for the argument of an erroneously calculated rate for the 
retroactive payment, the Board will rely on the reasoning in 
Sandstrom v. Principi, 16 Vet. App. 481 (2002); aff'd, 358 
F.3d 1376 (Fed. Cir. 2004) (Federal Circuit), and deny the 
claim since the principles on which the claim was decided is 
equally applicable here.  In essence, the appellant seeks to 
have the Board waive the rule that payments of money from the 
federal treasury are limited to those authorized by statute 
and inherent sovereign immunity, as expressed in the long 
standing "no-interest rule".  In deciding Sandstrom the 
Federal Circuit rejected the argument that a retroactive 
award of special monthly compensation benefits calculated 
based on annual rates as adjusted by cost-of-living 
allowances was erroneous.  See also Smith v. Gober, 14 Vet. 
App. 227 (2000) and Smith v. Principi, 281 F.3d. 1384 (Fed. 
Cir. 2002).  

There is essentially no difference from the standpoint of 
calculating the retroactive payment between the "if and 
while...rated" provision in section 1114 and the "same 
effect" language in section 5109A at issue in Sandstrom 
where the retroactive award was based on error in a prior 
decision.  The appellant has not directed the Board to legal 
authority supporting payment of anything more than the annual 
adjusted rate of compensation for the entire period.  
Furthermore the argument does not advance any substantive 
distinction between the arguments presented here on appeal 
and those presented in Sandstrom.  To apply the highest 
adjusted rate to the entire period covered by the award would 
be the same effect as a request for interest with neither 
being provided for by law.  See Sandstrom, 16 Vet. App. at 
485 quoting Blake v. Califano, 626 F.2d 891, 894-95 (D.C. 
Cir. 1980).  

If the RO decision in December 2002 which granted an initial 
rating of 50 percent for PTSD had granted the higher rating 
as reflected in the March 2005 decision, the veteran would 
have been entitled to no more than if there had been clear 
and unmistakable error since in that instance the entitlement 
would flow as if the prior decision had been correctly made.  
Thus, the appellant would have been entitled to the amount of 
the 1114(j) rating under the statute then in effect.  The 
underlying contention which simply parses statutory language 
places form over substance where the clear intent is to 
extract the equivalent of an interest payment for past due 
benefits.  See, e.g. Sandstrom, 358 F.3d at 1380.  

To the extent the present situation is distinguishable from 
Sandstrom, any difference is unavailing from the standpoint 
of the correct application of law and principles of statutory 
construction.  In the case at hand, the veteran was entitled 
to the amount provided by statute for each month in question.  
The no interest rule cannot be avoided by "devising a new 
name for an old institution".  See Sandstrom, 16 Vet. App. 
at 486-87 (Kramer, J. concurring) quoting at 487 Library of 
Congress v. Shaw, 478 U.S. 310, 321 (1986).  In essence, the 
appellant seeks to have the Board waive the rule that 
payments of money from the federal treasury are limited to 
those authorized by statute, a waiver authority the Board or 
VA does not possess.  See for example Sandstrom, 358 F.3d at 
1387 holding in essence that no payment may result without an 
expressed or implied statutory authority to do so.  See also 
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).


ORDER

Entitlement to service connection for a stomach disability is 
denied.

Entitlement to a retroactive payment of a total compensation 
rating to July 1, 1997 calculated at the rate in effect in 
March 2005 is denied. 



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


